Appeal from so much of a decree of the Surrogate’s Court, Kings County, in a discovery proceeding, which directs appellants to turn over to the estate the sums withdrawn by appellant Ellen Zann from a joint account with decedent, and the proceeds of an insurance policy on decedent’s life which had been surrendered during her lifetime. Decree, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present —Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ. [See post, p. 707.]